 In the Matterof INTERNATIONAL HARVESTER COMPANY TRACTORWORKSandFARM EQUIPMENT WORKERS ASSOCIATION DIVISION OFA. A. I. S. & T. W. N. A. LODGE No. 1320, C. I. O.CaseNo. R-537.-Decided February10, 1938Farm Implement Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees:stipulation as to ; rivalorganizations;refusal by employer to recognize petitioning union as bargainingagent of its employees until question of representation is determined by Board--Units Appropriate for Collective Bargaining:(1) die sinkers and die trimmers;history of collective bargaining relations with employer;stipulation of partiesas to;(2) all piece-work and hourly paid employees engaged in the production,maintenance and development departments; community of interest-ElectionsOrdered-Certification of Representatives.Mr. Jack G. Evans,for the Board.Mr. Thurlow G. Lewis,of Chicago, Ill., for the F. E. W. A.Mr. F. D. Siefkin,of Chicago, Ill., for the Company.Mr. John F. Cusack,ofChicago, Ill., for Employees MutualAssociation.Mr. J. G. Menier,of Cleveland, Ohio, for Local 1512.Mr. Bliss Da ffan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn November 8, 1937, Farm Equipment Workers Association,Division of Amalgamated Association of Iron, Steel and Tin Workersof North America, Lodge 1320, C. I. 0., herein called the F. E. W. A.,filed with the Regional Director for the Thirteenth Region, Chicago.Illinois, a petition 1 alleging that a question affecting commerce hadarisen concerning the representation of employees of InternationalHarvester Company Tractor Works at Chicago, Illinois, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, herein called the Act.On December 1,1937, the National Labor Relations Board, herein called the Board,1Amended petition filed on December 15, 1937,so asto include maintenanceand develop-ment employees of the Company within the unit allegedto be appropriate.192n DECISIONS AND ORDERS1913acting pursuant to Section 9 (c) of the Act and Article III, Section3,ofNational Labor Relations Board Rules and Regulations-Series 1, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 10, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponF. E. W. A., and upon International Harvester Company EmployeesMutual Association, herein called Employees Mutual Association, alabor organization claiming to represent employees directly affectedby the investigation.On December 15, 1937, petition and affidavitfor leave to intervene filed on behalf of Chicago Die Sinkers, LodgeNo. 1512, International Association of Machinists, herein called theI.A. M., a labor organization claiming to represent employees di-rectly affected by the investigation, was granted by the RegionalDirector.Motion filed on behalf of Employees Mutual Association for acontinuance of the hearing for ten days beyond December 16, 1937,was considered and denied by the Regional Director on December15, 1937.Pursuant to the notice, a hearing was held on December 16 and17, 1937, at Chicago, Illinois, before Herbert Wenzel, the Trial Ex-aminer duly designated by the Board.The Board, the Company,the F. E. W. A., the Employees Mutual Association and the I. A. M.were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the. Trial Examiner madeseveral rulings on motions and objections to the admission of evi-'dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY,The International Harvester Company is a New Jersey corporationengaged in the manufacture, sale and distribution of agriculture im-plements, tools, machinery, tractors and motortrucks. InternationalHarvester Company Tractor Works is the Chicago, Illinois, plantof the corporation engaged in the manufacture and development oftractors, tractor parts, power units and engines.Approximately 47per cent of the material used in manufacturing these products isshipped from without the State of Illinois.During 1937 there were 194NATION VL LABOR RELATIONS BOARD16,942 carload shipments from the plant and 323 truckload ship-ments, 90 per cent being shipped out of the State of Illinois to pointsthroughout the world.H. THE ORGANIZATIONS INVOLVEDFarm Equipment Workers Association, Division of AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, Lodge1320, is a labor organization affiliated with the Committee for In-dustrial Organization, admitting to its membership all hourly paidand piece-work employees in the production, development and main-ployees, foremen, assistant foremen, watchmen, clerical and officeemployees.International Harvester Company Employees Mutual Associationds a labor organization admitting to membership employees of theCompany. It is not clear from the record exactly which categoriesof employees of the Company are eligible for membership in the,organization.Chicago Die Sinkers Lodge No. 1512, International Association ofMachinists, is a labor organization affiliated with the American Fed-.lie trimmers in the employment of the company.III.THE QUESTION OF REPRESENTATIONIn its amended petition filed herein, F. E. W. A. alleges that it hasbeen designated as the bargaining representative for 4500 of the5700 employees of the Company within the unit which it claims tobe appropriate.The petition further alleges that the Company willrecognize F. E. W. A. when proof of a majority is established asa result of an election.At the hearing it was stipulated by the parties, in substance, thatF. E. W. A., Employees Mutual Association, and I. A. M. areall labor organizations; that both F. E. W. A. and the EmployeesMutual Association have large memberships among the employees,of the Company; and that I. A. M. has a large membership among thedie sinkers employed in department 19 of the Company. It wasfurther stipulated that the issues raised herein are as to the majorityand the right of representation as between the unions within the ap-propriate bargaining unit.As a result of the stipulation, and presumably predicated upon thefact that it will be necessary to hold an election to determine repre-sentatives, no evidence as to membership among the employees in any,of the three unions involved was introduced.We find that a question has arisen concerning representatives of,employees of the Company. DECISIONS AND ORDERS195IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION' UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.V. THE APPROPRIATE UNITSThe F. E. W. A. claims that all hourly paid and piece-work em-ployees engaged in the production, development and maintenance de-- °partments of the Company, excluding all salaried employees, fore-men, assistant foremen, watchmen, clerical and office employees are-an appropriate unit for collective bargaining purposes. I. A. M.-asserted that die sinkers employed by the Company should be a.separate unit.The record is not altogether clear as to the position:of Employees Mutual Association but it appears from the testimonythat its contention is that certain clerical and other salaried employees,connected with the office of the Company, whose duties are incident-.to production, should be included within the appropriate unit, and,that all of the employees in the Gas Power Engineering Division ofthe plant should be excluded from such unit.There are two main divisions in the plant of the Company. One.division is engaged in the production of tractors, tractor parts and'power units.The other, known as the Gas Power Engineering De-partment, is engaged in engineering, development, and experimental,work for the various plants of the International Harvester Company.This department is considered a non-productive department as itproduces parts only for some of the pre-production programs of the,Company and for experimental models.The pay roll of the Company of November 8, 1937, was introduced`in evidence and shows that the Company is divided into 53 separatedepartments. It was stipulated at the beginning of the hearing thatall parties agreed that employees listed in departments 6 through 53,inclusive, as shown by the pay roll, with the exceptions of depart-ments 14 and 19, should be included within the appropriate unit; thatemployees listed in department 3 should not be included ; and that thecontroversy herein is whether or not to include the employees in,departments 1, 2, 4, 4A, 5, 14, and 19 within the appropriate unit.It was also stipulated by the parties that the employees in de-partment 19, consisting of die sinkers and die trimmers, consti-tuted a unit appropriate for the purpose of collective bargaining,. 196NATIONAL LABOR RELATIONS BOARDand that these employees should be allowed to vote ona separateballot as to whether they desire to be represented by I. A. M.,F. E. W. A., or by Employees Mutual Association. Since the diesinkers and trimmers have historically been recognizedas a separatecraft and have bargained on that basis, and since this historicdifferentiation of that group is adopted by the stipulation of theparties, we conclude that this unit is appropriate.The record shows that the employees listed on the pay roll indepartments 6 through 53, with the exception of department 14,are engaged in production and are piece-work or hourly paid em-ployees.Since there is no objection these employees will be includedtiwithin the unit found appropriate.°Department 1,as shown by the pay roll,2 consists of departmentheads, time-study department men, clerks, stock chasers, stenog-raphers, supervisors and tool designers.F. E. W. A. contendedthat these employees should be excluded because they are all officeemployees paid on a salary basis.The Employees Mutual Associa-tion contended that the employees listed as production clerks, stockchasers, and tool designers in this department should be includedbecause their duties are connected with production.While it is true that these employees are in a manner connectedwith production, the record shows that they are consideredas officeemployees and necessarily not subject to the same problems con-cerning wages, hours and working conditions as the piece-work andhourly paid employees to be included in the unit.Being salariedthey are not eligible for membership in F. E. W. A., and we do notfeel that the evidence warrants a conclusion that these employeesshould be included.Upon the basis of all the evidence, we find that all of the employeesin department 1, as shown by the pay roll, should be excluded.Department 2:This department is designated on the pay roll asthe Gas Power Engineering Department. It consists of clerks, proj-ect designers, draftsmen, foremen, supervisors, testers, chemists anddepartment heads, all salaried employees.As far as we can ascertainfrom the record, the contention made by Employees Mutual Asso-ciation is in accord with that of F. E. W. A. that these employeesshould be excluded.They are a part of the Gas Power EngineeringDivision of the plant and are all salaried employees.We find that all the employees in department 2, as shown by thepay roll, should be excluded from the unit found appropriate.Department 4:This department consists of the boilerroom workers.and all are hourly paid, with the exception of the chief engineerand assistant engineer.The Employees Mutual Association contended2Pay roll of November 8, 1937, is meant whenever'payroll is referred to. DECISIONS AND ORDERS197these employeesshould not be included because theyare not con-nected with production but are a part of maintenance.We considerthe latterreason sufficient.for theirinclusionwithin the unit, whichalready includes maintenanceemployees, which theparties haveagreed to include by the above-mentioned stipulation.In accordance with our decisions in othercases,"we findthat theboilerroom workers, with the exception of the chiefengineer andassistantengineer, should be included in the unit.Department 4A:This department consists of watchmen, who aredesignatedas gatemenon the pay roll, and who have the duty ofchecking the employees in and out of the plant to see that nothingis taken.It is clear that these employees are closely connected withthe management and have interests different from those employees tobe included within the unit. In accordance with our decisions in othercases,we find that the watchmen should be excluded from the unit .4Department 5:This department, known as the Physical TestingLaboratory, is a subdivision of the Gas Power Engineering Divisionof the plant.The employees included in this departmentare testers,mechanics, and drivers.Their function is to test the physicalstrength of the experimental models built by the Gas Power Engineer-ingDivision.,The employees listed are all hourly paid andF. E. W. A. contended that they should be included in the unit.Employees Mutual Association contended that they should not beincluded because they are not part of production.The employees in this department are either mechanics, drivers,or electricians,and the record is clear that, while they are not con-nected with production, they are subject to the same conditions ofemployment as the employees in the samegeneral classifications inproduction that both the F. E. W. A. and the Employees MutualAssociation have agreed should be included in the unit.Unques-tionably their interests are much more closely related to the em-ployees in production than they are to the salaried employees of theGas Power Engineering Division which have been heretofore ex-cluded from the unit.The fact that they are few in number wouldprobably prevent them from any effective organization if they werenot included within the unit found appropriate.It appears from the pay roll that thereare some ofthe employeeslisted in this department located at Phoenix, Arizona, andHinsdale,Illinois.Neither union contended that these employees should beincluded within the unit and they will, therefore, be excluded.The evidence establishes that the interests of the employees of thisdepartment, with the exception of those locatedat Hinsdale,Illinois,8 SeeMatterof Richardson CompanyandLocal Union No. 4421, U. A.TV. A., 4 N L. R B.835.4 SeeMatter of American Sugar Refining CoandCommitteefor IndustrialOrganizationand casescitedin footnote,4 N. L. R. B. 897. 198NATIONAL LABOR RELATIONS BOARDand Phoenix, Arizona, are closely related to those of the other hourlypaid and piece-work employees included within the unit and thatthey should be included.Department 14:This department is known as the ExperimentalMachine Shop and is also a subdivision of the Gas Power Engineer-ing Division of the plant.The employees listed on the pay rollin this department are all hourly paid machinists and the same con-tentions were made by the F. E. W. A. and the Employees MutualAssociation as to their inclusion or exclusion in the unit as in thecase of the employees in department 5.The facts stated above with reference to the employees in depart-ment 5 are equally applicable to these employees and we, therefore,conclude that they should be included in the unit.There was some testimony that there were hourly paid chemistsconnected with the Gas Power Engineering Division of the plant.All of the chemists that appear on the pay roll are listed underdepartment 2, and the testimony shows that the employees listed inthat department are salaried.However, if there are other chemists inthe employ of the Company, who are hourly paid, we believe that theirduties are such that they should be excluded from the appropriateunit.5We, therefore, find that all of the chemists in the employ of theCompany should not be included within the unit.We find that the die sinkers and die trimmers employed in de-partment 19 of the Company constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insurethose employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policy of the Act.We find that the production, maintenance and development em-ployees of the Company, excluding all salaried employees, foremen,assistant foremen, watchmen, chemists, die sinkers and die trimmers,clerical and office employees, and employees located at Hinsdale,Illinois, and Phoenix, Arizona, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure toemployees of the Company the full benefit of their right to self-or-ganization and to collective bargaining and otherwise effectuate thepolicy of the Act.VI. THE DETERMINATION OF REPRESENTATIVESNeither the F. E. W. A. nor the Employees Mutual Associationintroduced evidence as to membership among the employees in the5 SeeMatter of Southern Chemical Cotton CompanyandTextileWoi kers' OrganizingCommittee,4 N.L. R. B 131. DECISIONS AND ORDERS199unit found appropriate.We find that an election. by secret ballotisnecessary to determine the proper representative for collectivebargaining and thus resolve the question concerning representation.No evidence was introduced by any of the unions as to member-ship among the die sinker and die trimmer employees of the Com-pany.Therefore, a separate election will be ordered among the diesinkers and die trimmers employed in department 19 of the Com-pany to determine whether they desire to be represented by I. A. M.,F. E. W. A., or by Employees Mutual Association, or by none.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of International Harvester Company TractorWorks, Chicago, Illinois, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.Die sinkers and die trimmers employed in department 19 ofthe Company constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.All piece-work and hourly paid employees of the Companyengaged in production, maintenance and development, excludingall salaried employees, foremen, assistant foremen, watchmen, chem-ists, die sinkers and die trimmers, clerical and office employees, andemployees at Hinsdale, Illinois, and Phoenix, Arizona, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act..DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the Inter-national Harvester Company Tractor Works of Chicago, Illinois, anelection by secret ballot shall be conducted within fifteen (15) daysfrom the date of this Direction under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations :80535-38--14 200NATIONAL LABOR RELATIONS BOARD1.Among thedie sinkers and die trimmersemployed by Inter-national HarvesterCompany Tractor Works at its Chicago,Illinois,plant, on itsNovember 8, 1937, pay roll, .but excluding those whohave since quit or havebeen dischargedfor cause,to determinewhether theydesire to be representedby theFarmEquipment Work-ers Association,Division of Amalgamated Associationof Iron, Steeland Tin Workers of North America, Lodge1320, affiliatedwith theCommitteefor IndustrialOrganization, ChicagoDie Sinkers LodgeNo. 1512,International Association of Machinists,affiliatedwith theAmerican Federation of Labor, or by InternationalHarvester Com-panyEmployees Mutual Association,for the purposes of collectivebargaining, or by none;2.Among all of the piece-work and hourly paid employees of theCompany engagedin production,maintenance and development, ex-cluding all salaried employees,foremen, assistant foremen, watch-men, chemists,die sinkers and die trimmers, clerical and office em-ployees, and employees at Hinsdale, Illinois, and Phoenix, Arizona,who were employed by the Companyon itsNovember8, 1937, payroll, but excluding those whohave sincequit or havebeen dischargedfor cause,to determine whether theydesire tobe represented by theFarm EquipmentWorkers Association,DivisionofAmalgamatedAssociation of Iron,Steeland Tin Workers of North America,Lodge 1320,affiliatedwith the Committeefor Industrial Organiza-tion, or byInternationalHarvesterCompanyEmployees MutualAssociation, for the purposes of collectivebargaining,or by neither.[SAME TITLE]AMENDMENT TO DECISIONANDDIRECTION OF ELECTIONFebruary 33, 1938On February 10, 1938, the National Labor Relations Board, here-in called the Board, issued a Decision and Direction of Election inthe above-entitledmatter.On February 17, 1938, International Harvester Company TractorWorks Employees Mutual Association,herein called EmployeesMutual Association,filed with the Board its Motion and Petitionto amend the Decision and Direction of Election.Among otherthings, said Motion and Petition requests that the Decision and Di-rection of Election be amended so as to show that Employees MutualAssociation did not object to the inclusion of the hourly paid em-ployees in department 4 of the Company in the unit found appro- DECISIONS AND ORDERS201priate.In this respect said Motion and Petition is granted.TheBoard has carefully,considered all the other requests contained insaid Motion and Petition and they are hereby denied.The Board hereby amends its Decision and Direction of Electionby striking the last two sentences on page 6, under subdivision Ventitled "The Appropriate Unit", paragraph beginning"Department4", and substituting therefor,"The F.E.W. A. desired to includethese employees in the unit and the Employees'Mutual Associationdid not objectto such inclusion."A request has also been made by the Regional Director that saidDirection of Election be amended so as to designate the petitioningunion as the"Farm Equipment Workers Association,Division ofAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge 1320,affiliated with the C.I.0.", and that the Inter-nationalHarvester Company Employees'Mutual Association bedesignatedas"I.H.C.TractorWorks Employees'MutualAssociation".It appearing to the Board that these organizations are commonlyknown to the employees under the respective designations requested,the Board hereby amends its Direction of Election by striking there-from the words"affiliated with the Committee for Industrial Or-ganization",wherever they occur, and substituting therefor thewords, "affiliated with the C. I. 0."; by striking from the Decisionthe name "International Harvester Company Employees'MutualAssociation"wherever it occurs,and substituting therefor the name."InternationalHarvesterCompany TractorWorks Employees'Mutual Association";and by striking from the Direction of Electionthe name "International Harvester Company Employees'MutualAssociation" wherever it occurs, and substituting therefor the name"I.H. C. Tractor Works Employees'Mutual Association".[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMarch15, 1938On February 10, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled case.An Amended Decision and Direction of Elec-tions was issued on February 21, 1938.The Direction of Elections,as amended, directed that elections by secret ballot be conducted (1)among the die sinkers and die trimmers employed by InternationalHarvester Company Tractor Works at its Chicago, Illinois, plant,hereinafter called the Company,on its November 8, 1937, pay roll, todetermine whether they desired to be represented by the Farm Equip- 202NATIONAL LABOR RELATIONS BOARDment Workers Association, Division of Amalgamated Association ofIron, Steel and Tin Workers of North America, Lodge 1320, affiliatedwith the C. I. 0., or Chicago Die Sinkers Lodge No. 1512, Interna-tionalAssociation of Machinists, affiliated with the American Fed--eration of Labor, or by I. H. C. Tractor Works Employees Mutual'Association; (2) among all of the piece-work and hourly paid em-ployees of the Company engaged in production, maintenance and-development, excluding all salaried employees, foremen, assistantforemen,watchmen, chemists, die sinkers and die trimmers, em-ployees located at Phoenix, Arizona, or Hinsdale, Illinois, and cler-ical and office employees, as shown by the November 8, 1937, pay.roll, to determine whether they desired to be represented by the FarmEquipment Workers Association, Division of Amalgamated Associa-tion of Iron, Steel and Tin Workers of -North America, Lodge 1320,affiliated with the C. I. O. or by I. H. C. Tractor Works EmployeesMutual Association.Pursuant to the Decision and Direction of Elections,. as amended,separate elections by secret ballot have been conducted among theeligible employees in the two units described above under the direc-tion and supervision of Leonard C. Bajork, the Regional Director for-the Thirteenth Region (Chicago, Illinois).On March 1, 1938, thesaid Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties an Intermediate-Report on the elections.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reported_,as follows :NUMBER(1)Total Number Eligible-------------------------------------60Total Number of Ballots Cast 57-Necessary to Elect--------29Ballots for the Farm Equipment Workers Association,Division of Amalgamated Association of Iron, Steel andTinWorkers of North America, Lodge 1320, Affiliatedwith the C I. 0----------------------------------------8Ballots for the Chicago Die Sinkers Lodge No. 1512, Inter-nationalAssociation ofMachinists,Affiliatedwith theA. F of L----------------------------------------------34Neither --------------------------------------------------1Protested Ballots -----------------------------------------0Blank Ballots --------------------------------------------0Void Ballots----------------------------------------------0Total Ballots Cast----------------------------------------57NUMBER (2)Total Number Eligible------------------------------------6365Total Number of Ballots Cast 5496-Necessary to Elect------2749 DECISIONS AND ORDERS203Ballots for the Farm Equipment Workers Association, Di-vision of Amalgamated Association of Iron, Steel and TinWorkers of North America, Lodge 1320, Affiliated with theC. I. 0------------------------------------------------- 3263Ballots for I H. C Tractor Works Employees Mutual As-sociation -----------------------------------------------1821Neither------------------------------ --------------------349Protested Ballots -----------------------------------------56-Blank Ballots---------------------------------------------8Void Ballots----------------------------------------------7'Total Ballots Cast----------------------------------------5496By virtue of and pursuant to the power vested in the National"Labor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,-as amended,IT IS HEREBY CERTIFIED :(1)That Chicago Die Sinkers Lodge No. 1512, InternationalAssociation of Machinists, affiliated with the American Federationof Labor, has been designated and selected by a majority of the diesinkers and die trimmers employed by the International HarvesterCompany Tractor Works, Chicago, Illinois, as their representativefor the purposes of collective bargaining, and that, pursuant toSection 9 (a) of the Act, Chicago Die Sinkers Lodge No. 1512,International Association of Machinists, affiliated with the AmericanFederation of Labor, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions of.employment;(2)That the Farm Equipment Workers Association, Division ofAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge 1320, affiliated with the C. I. 0., has been designatedand selected by a majority of the piece-work and hourly paid em-ployees of the International Harvester Company Tractor Works,Chicago, Illinois, engaged in production, maintenance and develop-ment, excluding all salaried employees, foremen, assistant foremen,watchmen, chemists, die sinkers and die trimmers, employees locatedat Phoenix, Arizona, and Hinsdale, Illinois, and clerical and officeemployees, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, theFarm Equipment Workers Association, Division of AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, Lodge1320, affiliated with the C. I. 0., is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.